Motion granted, and the stay contained in the order of this court entered January 8, 1959, is vacated, if the appellant does not procure the appellant’s points to be served and filed on or before March 3, 1959, with notice of argument for the April 1959 Term of this court, said appeal to be argued or submitted when reached. If the appeal is not perfected accordingly, an order finally vacating the stay may be submitted by petitioners-respondents without notice to the respondent-appellant. Concur—Botein, P. J., M. M. Frank, Yalente, Stevens and Bastow, JJ.